Citation Nr: 1241574	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  97-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral otitis media (claimed as chronic ear infections), secondary to a service-connected head injury.

2.  Entitlement to service connection for a seizure disorder, secondary to a service-connected head injury.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a head injury with migraine headaches for the period from August 27, 1975, to July 30, 1996.

4.  Entitlement to an initial disability rating in excess of 10 percent for scars of the right ear with partial loss of the pinna for the period from August 27, 1975, to July 30, 1996.

5.  Entitlement to an initial compensable disability rating for scars of the scalp for the period from August 27, 1975, to July 30, 1996.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on July 29, 2009, which vacated a February 2007 Board decision as to the issues addressed in this decision and remanded these matters for additional development.  The issues initially arose from rating decisions in December 2002 and February 2005 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the Muskogee, Oklahoma, VARO.  The case was remanded by the Board for additional development in April 2010.  The requested development has been substantially completed.

The Board notes that in correspondence dated July 24, 2012, the Veteran waived his right to have VA wait a minimum of 30 days before certifying his appeal to the Board and requested that his case be forwarded immediately.  In correspondence also dated July 24, 2012, sent to the Muskogee RO the Veteran's attorney requested a copy of the claims file and a 60-day extension of time to respond to commence from the date those records were released.  The available record shows the requested documents were released to the attorney on August 2, 2012, without action as to the request for an extension of time to respond, and that by correspondence dated August 3, 2012, the Veteran and his attorney were notified that the appeal was being returned to the Board.  They were also notified by the Board in correspondence dated August 13, 2012, that action on the case would be expedited and that any new evidence should be sent to the Board.  As more than 60 days have passed since the release of the requested documents and neither the Veteran nor his attorney have moved the Board for an extension of time to respond, no further action as to this matter is required.  

In the conclusion of its July 29, 2009, order the Court also noted the Veteran asserted that rating criteria had been misinterpreted for his head scars and partial loss of pinna including for the period after July 30, 1996.  The Court declined to address those arguments at that time.  The Board notes, however, that these matters were addressed in an unappealed portion of the February 2005 rating decision and that they have not been developed for appellate review.  As the issues of entitlement to increased ratings for head scars and partial loss of pinna for the period after July 30, 1996, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral otitis media (claimed as chronic ear infections), secondary to a service-connected head injury, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic seizure disability is not demonstrated by the most probative evidence of record.

3.  From August 27, 1975, to July 30, 1996, there was no evidence of a disability manifested by chronic brain syndrome associated with brain trauma and no evidence that headaches residual to a head injury included prostrating attacks averaging more than one in two months. 

4.  From August 27, 1975, to July 30, 1996, scars of the right ear, with loss of a small portion of the pinna, were productive of no more than moderate deformity. 

5.  From August 27, 1975, to July 30 1996, scars of the scalp, residuals of a head injury, were not demonstrated to be tender, painful, or poorly nourished, nor was there evidence they were more than slightly disfiguring. 


CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

2.  The criteria for a rating in excess of 10 percent from August 27, 1975, to July 30, 1996, for residuals of head injury with headaches have not been met.  38 C.F.R. §§ 4.124a, 4.132, Diagnostic Codes 8045, 9304 (as effective from 1975 to 1996). 

3.  The criteria for a rating in excess of 10 percent from August 27, 1975, to July 30, 1996, for scars of the right ear with partial loss of the pinna have not been met.  38 C.F.R. § 4.118, Diagnostic Code 7800 (as effective from 1975 to 1996). 

4.  The criteria for a compensable rating from August 27, 1975, to July 30, 1996, for scalp scars from August 27, 1975, to July 30, 1996, have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (as effective from 1975 to 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in July 2001, November 2001, and May 2005.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in March 2006.  

The notice requirements pertinent to the issues remaining on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claims.  VA records indicate records of the Veteran's hospital treatment during active service in Germany have been lost.  The Court has held that in cases when service records are unavailable due to no fault of the claimant VA has a "heightened duty" to assist in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds VA efforts to assist the Veteran in this case met this heightened duty.

The Veteran has, in essence, requested VA assistance in obtaining evidence in support of his appeal including records of hospitalization in Germany during active service, a 1975 VA hospitalization report showing treatment for a possible brain tumor or other brain disorder, records of treatment at a VA facility from 1975 to 1996 for a possible brain tumor and hearing problems, and records of treatment at a VA facility for depression in 1984.  The Veteran was notified of VA efforts to locate German hospital records and requested to provide alternate forms of evidence to support his claims by correspondence dated February 2012.  The record shows that attempts to obtain copies of VA records in June 2010, October 2011, and May 2012 were unsuccessful and that in a June 2012 memorandum the RO found that efforts to obtain these records had been exhausted.  The Veteran was notified that efforts to obtain VA records had been unsuccessful by correspondence dated June 2012.  The Board concurs that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  In the absence of additional competent evidence having been obtained the Board also finds a retrospective medical opinion would not be helpful in determining the appropriate initial disability rating for the Veteran's service-connected headaches, right ear scars and partial loss of pinna, and scalp scars for the rating period in question.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52,744 (Sept. 7, 2006).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal Circuit has held that without a disability there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim").  

The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran has established service connection for residuals of head injury with headaches.  The Veteran contends that he has a seizure disorder secondary to his in-service head injury and that his VA medical records show that he has been, and continues to be, treated for seizures by his VA neurologist. 

Neither the veteran's service medical records nor the report of his January 1969 separation examination refers to any seizure disorder.  Further, the earliest post-service medical evidence, which is dated in 1975 and 1976 shows only that at a January 1976 VA examination the Veteran's complaints included losing his balance occasionally, but there was no finding or diagnosis of a seizure disorder. 

An October 1996 private medical report noted the Veteran reported that he had a severe head injury in a motor vehicle accident during service in 1996.  It was noted, however, that there was no history of posttraumatic seizures associated with that injury.

VA treatment records dated in February 1997 show the Veteran reported having had a computerized tomography (CT) scan at a private hospital in 1975 that was negative for a brain tumor.  A May 1997 CT scan revealed prominent nasopharyngeal soft tissues, but no other acute intracranial abnormalities identified.  Records dated in November 1997 show the Veteran was seen by a VA neurologist and complained of dizziness for several years that was getting worse.  The neurologist prescribed Meclizine at that time.  Those records show no diagnosis of a seizure disorder.  In September 1998, the neurologist prescribed lamotrigine after complaints of dizziness and a blurred vision spell, which the Veteran thought might be a seizure.  The neurologist noted brain CT and carotid Doppler studies had been normal.  It was further noted that there was no family history of seizures, that the Veteran had a history of a head injury in 1966, and that neurology examination was unremarkable. 

A January 1999 psychological evaluation report noted the Veteran reported he had episodic "blackouts."  An assessment of "seizure??" was recorded by a VA primary care physician in April 1999.  After the Veteran reported that the Lamictal (lamotrigine) caused him to have a skin rash, the neurologist discontinued Lamictal and started Tegretol.  It was also noted that the Veteran had a normal neurology examination and neurology workup.  A November 1999 report noted he complained of headaches and intermittent dizziness which could happen three times per week and last for 10 to 15 seconds.  It was noted that brain CT and electroencephalogram (EEG) studies had been normal.  A neurology examination was unremarkable.  

Private medical records show a November 1999 magnetic resonance imaging (MRI) scan revealed no significant brain abnormality.  There was some minor opacification of the frontal sinus of unclear significance.  

VA treatment records dated in May 2000 noted complaints related to seizures.  The examiner, a neurologist, noted that a November 1999 MRI study of the Veteran's brain had been normal.  It was further noted that neurology examination was unremarkable and that the treatment plan was to continue Tegretol for seizures. 

A motor vehicle accident report dated in May 2001 noted the Veteran had reported to the investigating officer that he blacked out due to a seizure.  He also stated he did not remember anything about the crash.  

VA neurology service notes dated in June 2001 reported that the Veteran discussed the accident and that he was unaware of everything and was asleep throughout the event.  It was noted he denied any convulsion and denied any previous spell like that one.  The neurologist noted the Veteran was on Tegretol and after examination the diagnosis was "? seizure disorder also need to rule out sleep disorder." 

In a letter dated in early July 2001 the Veteran's VA treating psychiatrist stated that his mood disorder with depressive features, due to a head injury in service, had been recently complicated by the fact that he had been deemed unable to drive because of seizures.  The psychiatrist also noted that the seizures arose from the head injury. 

A July 2001 VA EEG report noted Veteran's history included syncopal episodes, rule out seizures.  The impression following the study was normal EEG during the awake, drowsy, and stage II states.  No epileptiform discharges were noted. 

VA neurology service notes dated in November 2001 show the Veteran reported he was doing okay with no more seizures.  Neurology examination was unremarkable.  The neurologist continued Tegretol.  A May 2002 report noted that the Veteran's last seizure was in August 2001.  A diagnosis of post-traumatic seizures was provided.  Subsequent treatment record show anti-seizure medication was continued.  A CT of the brain in April 2003 showed no evidence of acute or intracranial abnormality and the interpretation of an April 2003 VA EEG was normal awake and sleep EEG.  A December 2003 report noted the Veteran reported dizziness mainly after he stopped driving.  Records dated in December 2004 noted he was doing okay with no more seizures.  Neurology examination was normal.  The diagnosis was history of seizures.  Tegretol and Neurontin were continued in December 2004 and December 2005. 

On VA examination in June 2005 VA examination the veteran reported having a seizure disorder that started after his head injury and described it as euphoric dissociation that occurred once a week.  The physician found no abnormalities on neurological examination and the assessment after examination was history of euphoric dissociation with no current evidence of seizure disorder.  It was noted that the Veteran should be evaluated by a board-certified neurologist. 

On VA neurology examination in March 2006 the Veteran reported that he had spells that began during his hospitalization in service following a head injury.  He described these spells as a "dizzy sensation" and a feeling of being off-balance and sensations of "floating away."  He reported the sensations lasted only seconds and afterwards he felt very relaxed.  He denied any episodes of tonic-clonic activity, tongue biting, or urinary incontinence.  The examiner noted that previous imaging studies of the head and EEG studies had been normal and that despite medication intervention the Veteran continued to have these spells approximately once or twice a month.  After extensive clinical examination the examiner's impression was spells which the examiner found were atypical for any type of seizure disorder due to their brevity and the euphoric feeling that the Veteran claimed after the brief spells. 

Based upon the evidence of record, the Board finds that a chronic seizure disability is not demonstrated by the evidence of record.  The March 2006 VA medical opinion obtained in this case is persuasive.  The opinion is shown to have been based upon a thorough examination of the Veteran and review of the evidence of record.  An adequate rationale for the etiology opinion was provided.  

The Board acknowledges that evidence from the Veteran's VA neurologist and his VA psychiatrist support his claim for service connection for a seizure disorder.  It is noted that in September 1998 the neurologist began prescribing medications such as lamotrigine and later Tegretol and in May 2002 provided a diagnosis of post-traumatic seizures with no seizures since August 2001.  In addition, in a July 2001 letter the Veteran's VA psychiatrist stated that seizures arose from his in-service head injury.  

The Board, however, finds that greater weight to the results of the June 2005 and March 2006 VA examinations.  Those examiners were specifically requested to determine whether the Veteran has a seizure disorder and after extensive review of the record, including the brain scans and EEG reports, along with their own detailed clinical examinations, did not find evidence of a seizure disorder.  Significantly, the March 2006 neurology examiner found that the Veteran's reported symptoms were atypical for any type of seizure disorder due to their brevity and the euphonic feeling that he claimed after these brief spells.  As that examination was a special examination for neurological disorders conducted by a physician's assistant in neurology and the report was cosigned by a physician who is a staff neurologist, the Board finds the provided opinion to be of greater probative value than the office notes of the Veteran's VA neurologist and the letter from his VA psychiatrist.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, he is not competent to provide diagnoses or opinions as to whether or not symptom manifestations demonstrate a chronic disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds that the Veteran is competent to report symptoms related to the spells he claims to have experienced, but that he is not competent to relate those symptoms to a diagnoses of a seizure disorder.  As noted above, the persuasive medical evidence in this case has found, in essence, that the Veteran's spells did not meet the criteria for a diagnosis of a seizure disorder.  Therefore, the Veteran's claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Preliminary Matters

The Veteran's service-connected disabilities include residuals of a head injury with headaches, scars of the right ear with partial loss of the pinna, and scars of the scalp.  The increased rating issues presently before the Board arise from the disagreement with the initial noncompensable rating assigned for each of these disabilities from August 27, 1975, to July 30, 1996.  

In an August 1997 rating decision the RO granted service connection for residuals of a head injury with headaches assigned a 10 percent rating and granted service connection with a noncompensable rating for scars of the right ear and scalp as residuals of the head injury.  The effective dates assigned were July 30, 1996, based on date of receipt of an informal claim.  The Veteran disagreed with the initial ratings and in a December 1999 decision the Board denied a compensable rating for scalp scars and granted a 10 percent rating for scars of the right ear with partial loss of the pinna.  The RO implemented that determination in a January 2000 rating decision.  Later, in a decision dated in April 2005, the Board denied an initial rating in excess of 10 percent for residuals of a head injury with headaches. 

The record, however, reveals that in a February 2005 rating decision the RO found claims for service connection for residuals of a head injury with headaches and service connection for scalp scars and scars of the right ear with partial loss of pinna had remained active from the date of the Veteran's original service connection claim on August 27, 1975.  In its February 2005 rating decision, the RO assigned effective dates from August 27, 1975, for the service connection determinations and assigned noncompensable ratings.  In a February 2007 decision the Board found increased 10 percent ratings were warranted for residuals of a head injury with headaches and for scars of the right ear with partial loss of pinna during the period from August 27, 1975, to July 30, 1996.  These determinations were not disturbed by the Court in its July 2009 order.

The Board notes that the regulations for the evaluation of skin disabilities were revised effective August 30, 2002.  67 Fed. Reg. 49596 (Jul. 31, 2002).  They were revised again effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  These additions and revisions include provisions that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review, but that in no case will the award be effective before October 23, 2008.  Id.  

The Board also notes that the regulations for the evaluation of brain disease due to trauma or traumatic brain injuries (TBI) were revised effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  In its final rule publication VA noted that the amendment applied to all application for benefits received by VA on or after October 23, 2008, and that the old criteria apply prior to that date.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Board finds that the matters at issue in this appeal must be determined based upon applicable VA law.  As noted in the Introduction section above, the current issues for appellate review only involve evaluation of these disabilities during the period from August 27, 1975, to July 30, 1996.

Head Injury with Headaches

During the period from August 1975 to July 1996, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 governing migraine headaches provided a maximum of 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating required characteristic prostrating attacks occurring on an average of once a month over the last several months, and a 10 percent rating required characteristic prostrating attacks averaging one in two months over the last several months. 

During the period from August 1975 to July 1996, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely subjective complaints such as headache, recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under 38 C.F.R. § 4.132, Diagnostic Code 9304.  Ratings in excess of 10 percent were not assignable under Diagnostic Code 9304 in the absence of a diagnosis of chronic brain syndrome associated with brain trauma. 

When the Veteran filed his original service connection claim in August 1975, he stated that he had had headaches, and at a VA examination in October 1975, he reported he had pain in his head.  There is no further evidence for the period from August 27, 1975, to July 30, 1996, related to the nature or frequency of the Veteran's headaches, nor is there any medical evidence of a diagnosis of chronic brain syndrome associated with brain trauma. 

SSA records included an October 1996 examination report which shows the Veteran provided an extensive medical history without indication of headaches.  The examiner noted the Veteran had a severe head injury in 1966 which did not appear to have resulted in any significant disabling sequelae at that time.  

The Board notes that at a VA Agent Orange Registry examination in March 1997, the Veteran reported frequent occipital headaches which he stated he had had as long as he could remember.  At a July 1997 VA fee basis examination, the Veteran gave a history of chronic recurrent headaches which he reported occurred daily and lasted variably from minutes to days.  The impression of the physician was post-traumatic headache syndrome.  The physician stated there was no clinical or neurological evidence of a migraine-like syndrome. 

An August 2000 VA examination report noted the Veteran stated he had experienced headaches since his motor vehicle accident in Germany in 1966 and that they had been increasing in frequency over the past few years.  The diagnoses included migraine-like cephalgia and post-traumatic cephalgia secondary to a motor vehicle accident in 1966.  

Based on these medical reports, the Board finds that prior to July 30, 1996, there was no probative evidence demonstrating that the Veteran's headaches were of the migraine type and that for that period it is proper to rate them as a subjective symptom of brain trauma, which would warrant the maximum rating of 10 percent for such headaches under Diagnostic Code 9304.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1975-1996).  No higher rating may be assigned under Diagnostic Code 9304 because there was no diagnosis of chronic brain syndrome associated with brain trauma.  Id.  

The Board also finds that even if the headaches were rated as migraine in nature under Diagnostic Code 8100, this would not result in a rating in excess of 10 percent.  The next higher rating of 30 percent requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  The Board notes that at his February 1998 hearing the Veteran testified that he had been having headaches since he was in Vietnam and that for years he had been having headache attacks that required him to lie down in darkness.  He testified, however, that he might have one or two such attacks a year.  He also testified that the attacks had become more frequent over time and that he had experienced approximately four or five of those attacks in the past year. 

In addition, at his August 2000 VA fee-basis neurology examination for headaches the Veteran reported that he had headaches since his head injury in service and that they had been increasing in frequency over the last few years.  He described very severe headaches that occurred approximately two to three times a year and stated that at those times he had nausea, photophobia, and severe emesis and had to go to a dark room and lie down.  Accepting the Veteran's statements as credible as to the progression of the frequency and severity of his headache symptoms, the Board finds that during the period from August 27, 1975, to July 30, 1996, the service-connected headache disorder did not meet or approximate the criteria of prostrating attacks averaging one in two months required for a 30 percent rating under Diagnostic Code 8100. 

In summary, the Board finds that from August 27, 1975, to July 30, 1996, the Veteran had headaches identified as symptomatic of brain trauma, but that during this period he did not have a diagnosis of chronic brain syndrome associated with brain trauma.  The Board further finds that he did not have prostrating headache attacks that averaged one in two months or more often.  Therefore, the claim for entitlement to a rating in excess of 10 percent for the period from August 27, 1975, to July 30, 1996, must be denied. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for an increased rating.

Scars of the Scalp and Right Ear with Partial Loss of the Pinna

Service treatment records show that upon separation examination in January 1969 the Veteran reported a history of a head injury in service in November 1966 that required multiple stitches.  No scars on the scalp or ears or loss of tissue of the right ear were noted in the report of physical examination.  The available record shows that VA has been unable to obtain the records of hospitalization following the head injury.  

VA examinations in October 1975 and February 1976 did not include descriptions of any scars.  The earliest pertinent medical evidence is an October 1996 disability evaluation report from C.C., M.D., who noted that the Veteran was missing the tip of his right ear and that he had multiple scars on the right side of his head related to his head injury.  The physician made no comment as to whether any scar was tender, painful, or poorly nourished, and she did not comment of the cosmetic effect of the scars or tissue loss of the right ear. 

Upon VA fee basis examination for scars in July 1997 the physician observed that the superior aspect of the pinna of the Veteran's right ear was amputated and missing.  In addition, there was a complex, well-healed 3 to 4 centimeter (cm) scar to the posterior aspect of the pinna.  The physician noted four scars from lacerations to the right temporal scalp, two measuring 4 cm each, a third measuring 5 cm, and the fourth measuring 7 cm.  These scars were all noted to be well healed.  They were normally pigmented without keloid formation, adherence, or herniation.  There was no inflammation, swelling, ulceration, or pain to palpation.  The scars were all covered by scalp hair and were barely visible on photographs taken with scalp hair pushed back and separated.  Although examination revealed no keloid formation, adherence, herniation, inflammation, swelling, depression, ulceration, or pain to palpation of the right ear scars, the physician noted there was a cosmetic effect that resulted from amputation of the superior aspect of the pinna, and this is confirmed by color photographs. 

Given the failure of the physician who examined the Veteran at the service separation in January 1969 to identify scars and the absence of any notation concerning the presence of scars at VA examinations in 1975 and 1976, there is no indication that the scars of the scalp and right ear with partial loss of the pinna were worse from August 27, 1975, to July 30, 1996, than they were at the July 1997 VA fee basis examination for scars. 

According to the applicable regulations in effect during the entire period in question, disfiguring scars of the head, face, or neck warranted a noncompensable evaluation if the disfigurement was slight.  Moderate disfigurement warranted a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1975-1996).  Scars that were poorly nourished with repeated ulceration or those that were tender and painful on repeated ulceration warranted a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Unilateral loss of the auricle warranted a 30 percent evaluation, and deformity of an auricle with loss of one-third or more of the substance warranted a 10 percent evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6207. 

The Board finds that while the superior aspect of the Veteran's right pinna is missing, that loss did not meet or approximate the loss of one-third or more of the substance of the right auricle required for a 10 percent rating under Diagnostic Code 6207.  The evidence shows that in addition to the loss of at least a portion of the pinna or auricle there was scarring at the top of and behind the right ear, as shown in the 1997 photographs.  The examination findings and photographs do not show more than moderate disfigurement.  Therefore, the claim for entitlement to a rating in excess of 10 percent for the loss of the top of the ear and the scars at or near that site for the period from August 27, 1975, to July 30, 1996, must be denied. 

As to the scalp scars, the medical evidence indicates that those were all well healed, nontender, and asymptomatic, and they do not meet the criteria for a compensable rating under Diagnostic Code 7803 or Diagnostic Code 7804.  Further, while they are visible in photographs, there is no indication of more than slight disfigurement, which would be required for a compensable rating under Diagnostic Code 7800.  There is no indication that the criteria for a compensable rating for the scalp scars was met at any time during the period from August 27, 1975, to July 30, 1996.  Therefore, the claim for a compensable rating must be denied.  The preponderance of the evidence in this case is against the Veteran's claims for an increased rating.

Conclusions - Increased Rating Claims

The Board acknowledges the Veteran's assertions suggesting that his service-connected disabilities are more severe than the ratings reflect for the relevant time period in question.  The Veteran, as a lay person, is competent to provide such evidence of how his disabilities affected his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disabilities including clinical evaluation and laboratory studies, and to that extent, his reports are outweighed by available objective medical evidence as set forth by professionals when evaluating the Veteran's service-connected disabilities and who provided relevant clinical findings sufficient to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board further finds there is no evidence the Veteran was unemployable as a result of his service-connected disabilities during the applicable period or that there were any unusual or exceptional circumstances related to the service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not show that the Veteran had a marked interference with employment as a result of his service-connected disabilities during the period at issue.  The Board finds his service-connected disorders were adequately rated under the available schedular criteria, to the extent available under VA regulations, and that the objective findings of impairment were well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  












							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a seizure disorder is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a head injury with migraine headaches for the period from August 27, 1975, to July 30, 1996, is denied.

Entitlement to an initial disability rating in excess of 10 percent for scars of the right ear with partial loss of the pinna for the period from August 27, 1975, to July 30, 1996, is denied.

Entitlement to an initial compensable disability rating for scars of the scalp for the period from August 27, 1975, to July 30, 1996, is denied.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his service connection claim for otitis media or a chronic ear infection.  The Board finds, however, that additional development is required prior to appellate review.  

Although in accordance with prior remand instructions the Veteran received an examination for an opinion as to his otitis media/chronic ear infection claim, the April 2012 and July 2012 examination reports did not adequately address the evidence showing the Veteran had been treated for otitis externa.  Significantly, the July 2012 VA medical opinion noted the Veteran was treated in service for otitis externa in 1968 and after service in 1997, but the examiner made no reference to a September 2010 report noting treatment for right otitis externa included in electronic VA treatment records and provided no opinion as to whether or not an otitis externa disability manifest during the appeal period was incurred as a result of service.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  Therefore, an additional VA opinion is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided any additional treatment for ear infections.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain all pertinent VA treatment records.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran's claims file should be returned to the July 2012 VA examiner, or if unavailable to another appropriate VA medical specialist, for clarification of the provided opinion.  The examiner must specifically address whether an otitis externa disability manifest during the appeal period was incurred as a result of service and should address the significance, if any, of the evidence showing the Veteran was treated for otitis externa in service in August 1968 and VA treatment records indicating treatment for otitis externa in June 1996, July 1996, and September 2010.  All indicated examinations, tests, and studies should be performed.  

3.  After completion of any additional development deemed necessary, the issue remaining on appeal should be readjudicated with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


